DETAILED ACTION
1.	The following Office Action is based on the application filed on October 19, 2021, having claims 1-20 and figures 1-41.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,440,750 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the claims of the Patent. 

4.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,153,908 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the claims of the Patent. 

Specification
5.	The abstract of the disclosure is objected to because of the following informalities:
	The acronyms STAs, CTS, MU, and RTS must be defined at least once in the abstract.
Correction is required. See MPEP § 608.01(b).



Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6-9, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2011/0090855 A1) in view of Grandhi (US 2011/0116487 A1).  
For claims 1 and 8, Kim discloses a station (STA) comprising: a receiver configured to receive a frame transmitted to a plurality of STAs (Fig 5; [0066], AP sends a MU-MIMO RTS frame 521 to a plurality of stations), and the receiver configured to receive an acknowledgement frame that acknowledges receipt of the data frame (Fig 5; [0067] the AP sends a MU-MIMO Block Ack frame 526 to the plurality stations to confirm receipt of A-MPDU data frame 523 received from station 1 and other A-MPDUs received from other stations).
For claims 1 and 8, Kim does not expressly disclose wherein the frame indicates a first frequency resource allocated for the STA and a second frequency resource allocated for another STA of the plurality of STAs, and a transmitter configured to transmit a data frame using the first frequency resource. 
Grandhi, from the same or similar field of endeavor, teaches the frame indicates a first frequency resource allocated for the STA and a second frequency resource allocated for another STA of the plurality of STAs and a transmitter configured to transmit a data frame using the first frequency resource ([0019] an AP uses OFDMA to assign uplink sub-carrier resources to WTRU 112 and WTRU 114, wherein when the WTRU(s) receive the control information, the WTRU(s) use the frequency resources indicated in the received control information to transmit uplink data to the AP. If both WTRUs use their allotted resources, the AP would receive a data frame from the UEs using the first frequency resource for the first WTRU and the second frequency resource from the second WTRU). Thus, it would have been obvious to one skilled in the art to implement the resource allocation method (OFDMA) of Grandhi in the communication network of Kim at the time of the invention to allow the UEs to send uplink data in their assigned subcarriers to the AP. 
For claims 2 and 9, Kim discloses the receiver configured to receive a multi-user (MU) request to send (RTS) frame transmitted to the plurality of STAs (Fig 2; [0047] station receives MU-MIMO RTS frame from AP); and the transmitter configured to transmit a clear to send (CTS) frame in response to receipt of the MU RTS frame, prior to transmission of the data frame ([0048] each station sends a CTS frame back to AP upon receipt of MU-RTS frame).
For claims 6 and 13, Kim discloses the acknowledgement frame is transmitted to the STA and to the another STA (Fig 1; [0040] block ACKs from AP to the stations)
For claims 7 and 14, Grandhi discloses the data frame is an orthogonal frequency division multiple access (OFDMA) transmission ([0019] OFDMA uplink sub-carrier allocation).
For claims 15 and 18, Kim discloses an access point (AP) comprising: a transmitter configured to transmit a frame to a plurality of stations (STAs) (Fig 5; [0066], AP sends a MU-MIMO RTS frame 521 to a plurality of stations), and the transmitter configured to transmit an acknowledgement frame that acknowledges receipt of the first data frame and the second data frame (Fig 5; [0067] the AP sends a MU-MIMO Block Ack frame 526 to the plurality stations to confirm receipt of A-MPDU data frame 523 received from station 1 and other A-MPDUs received from other stations).
For claims 15 and 18, Kim does not expressly disclose the frame indicates a first frequency resource allocated for a STA and a second frequency resource allocated for another STA of the plurality of STAs; a receiver configured to receive a first data frame using the first frequency resource; the receiver configured to receive a second data frame on the second frequency resource.
Grandhi, from the same or similar field of endeavor, teaches the frame indicates a first frequency resource allocated for the STA and a second frequency resource allocated for another STA of the plurality of STAs and a transmitter configured to transmit a data frame using the first frequency resource ([0019] an AP uses OFDMA to assign uplink sub-carrier resources to WTRU 112 and WTRU 114, wherein when the WTRU(s) receive the control information, the WTRU(s) use the frequency resources indicated in the received control information to send uplink data to the AP. If both WTRUs use their allotted resources, the AP would receive a data frame from the UEs using the first frequency resource for the first WTRU and the second frequency resource from the second WTRU). Thus, it would have been obvious to one skilled in the art to implement the resource allocation method (OFDMA) of Grandhi in the communication network of Kim at the time of the invention to allow the UEs to send uplink data in their assigned subcarriers to the AP. 
For claims 16 and 19, Kim discloses the acknowledgement frame is transmitted to the STA and to the another STA (Fig 5; [0067] the AP sends a MU-MIMO Block Ack frame 526 to the plurality stations to confirm receipt of A-MPDU data frame 523 received from station 1 and other A-MPDUs received from other stations).
For claims 17 and 20, Grandhi discloses the first frequency resource and the second frequency resource are resources for orthogonal frequency division multiple access (OFDMA) transmission ([0019] OFDMA uplink sub-carrier allocation).

7.	Claims 3-5 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2011/0090855 A1) in view of Grandhi (US 2011/0116487 A1) as applied to claims 1 and 8 above, and further in view of Takano et al. (US 2012/0044904 A1). 
For claims 3 and 10, Takano discloses the CTS frame is transmitted simultaneously with another CTS frame transmitted by the another STA of the plurality of STAs. 
Takano, from the same or similar field of endeavor, discloses the CTS frame is transmitted simultaneously with another CTS frame transmitted by the another STA of the plurality of STAs ([0115], CTS frame from the plurality of stations is transmitted simultaneously). Thus, it would have been obvious to one skilled in the art to implement the CTS transmission method of Takano into the modified system of Grandhi and Kim at the time of the invention to simultaneously transmits the CTS frame from the STAs to the AP to optimize network resources. 
For claims 4 and 11, Takano discloses the CTS frame and the another CTS frame are transmitted using frequency resources specified by the MU RTS frame ([0155]-[0156] wherein CTS transmission stations transmits CTS frame within the frequency band specified in RTS frame). 
For claims 5 and 12, Takano discloses a duration field to protect the CTS frame, the data frame and the acknowledgement frame (Fig 4, [0093] Duration field). 

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisabeth B Magloire whose telephone number is (571)272-5601. The examiner can normally be reached M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi H Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELISABETH BENOIT MAGLOIRE/Patent Examiner, Art Unit 2471                                                                                                                                                                                                        

/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471